Exhibit 99.1 Internet Gold Reports Ahead-of-Plan Execution for Q3 2010 - Debt Repayment Process Progressing Well Ahead of Schedule - - Balance Sheet Strengthened Through Successful Issuance of NIS 170 Million in Low-Interest Series C Debentures - Petah Tikva, Israel – November 2, 2010 – Internet Gold(NASDAQ Global Market and TASE: IGLD)today reported its financial results for the third quarter ended September 30, 2010. Consolidation of Bezeq Results · Bezeq results consolidated for entire Q3 period: All of the Q3 results of Bezeq - The Israel Telecommunication Corp., Ltd. (“Bezeq”) are consolidated into Internet Gold’s Q3 results. This reflects the fact that the acquisition of the controlling interest of Bezeq (approximately 30.4%) by Internet Gold’s 76.62%-owned subsidiary, B Communications (NASDAQ Global Market and TASE: BCOM)was completed before the beginning of the third quarter (on April 14, 2010). · Supplemental unconsolidated results table: To provide investors with transparent insight into its business, the Company has also provided its results on an unconsolidated basis. In the unconsolidated table, Internet Gold’s interest in B Communication’s net income is presented as a single line item (see below, “Internet Gold’s Unconsolidated Q3 Financial Results”). · Adoption of IFRS: In contemplation of the acquisition of the controlling interest in Bezeq, on January 1, 2010 Internet Gold adopted the financial reporting standards utilized by Bezeq, the International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board, to replace its previous reporting standard, the generally accepted accounting principles in the United States (US GAAP) (see notes C and D below). Internet Gold’s Q3 Financial Results Internet Gold’s revenues for the third quarter totaled NIS 3.1 billion (US$ 833 million) a ten-fold increase compared with NIS 310 million reported in the third quarter of 2009. The Company’s revenues for Q3 2010 consisted primarily of Bezeq’s revenues, together with the modest contribution of its media business, which totaled NIS 21 million (US$ 6 million) for the period. Its Q3 2009 revenues consisted of sales generated by the Company’s legacy 012 Smile telecom business. Revenues for the first nine months of 2010, which consolidate Bezeq's results from April 14, 2010,were NIS 5.7 billion (US$ 1.5 billion) compared with NIS 921 million reported in the first nine months of 2009. Internet Gold’s net income attributable to the owners of the company for the third quarter totaled NIS 8 million (US$ 2 million) compared with NIS 3 million recorded in the third quarter of 2009. Internet Gold’s net income for the reporting quarter consisted entirely of the profit generated by Bezeq for the period, mitigated by the impact of two significant expenses: · Financial expenses: Internet Gold’s financial expenses for the third quarter totaled NIS 107 million (US$ 29 million). These expenses consisted primarily of interest on the long-term loans incurred to finance the Bezeq acquisition, which totaled NIS 81 million (US$ 22 million), and expenses related to Company’s CPI-linked debentures, which totaled NIS 34 million (US$ 9.3 million), offset by NIS 8 million (US$ 2 million) of finance income generated by the Company’s conservative portfolio of marketable investments. · Amortization (net):Internet Gold’s amortization related to the Bezeq purchase price allocation totaled NIS 52 million (US$ 14 million) during the third quarter of 2010 (see Note B below). Net loss attributable to the owners of the company for the first nine months of 2010 was NIS 69 million (US$ 19 million) compared with NIS 59 million net income reported in the first nine months of 2009. Internet Gold’s Cash Position and Loan Repayment Plan · Successful placement of NIS 170 million in debentures: On September 28, 2010, Internet Gold issued NIS 170 million (US $46 million) of Series C debentures.These debentures carry a 4.45% fixed annual interest rate, linked to the Israeli CPI, and are listed for trade on the Tel Aviv Stock Exchange. · Dividends received from Bezeq: On October 7, 2010, B Communications received a dividend of NIS 389 million (US$ 106 million) from Bezeq. Bezeq paid this dividend in line with its announced policy of paying out 100% of its net income as dividends on a semi-annual basis. This dividend was larger than the Company had projected in its original budget and loan repayment plan. B Communications used this dividend for three purposes: 1) Payment of a portionof B Communications’ current loan repayment commitment in the amount of NIS 255 million (US$ 70 million). 2) Pre-payment of an additional NIS 56 million(US$ 15 million) tocreditors, thereby reducing the size of the final “bullet” repayment that is due at the end of the loan repaymentperiod and saving related future interest expenses. 3) Addition of NIS 78 million(US$ 21 million) to the Company’s cash balance. · Outstanding loans & loan repayment plan: At September 30, 2010,the Company’s unconsolidated total gross debt was NIS 1 billion (US$ 282 million) and unconsolidated net debt was NIS 583 million (US$ 159 million). At this point, the Company’s loan repayment process is proceeding well ahead of schedule. Internet Gold’s Unconsolidated Cash Position As of June 30, 2010 As of Sept. 30, 2010 (in NIS millions) (pre debt offering) (post debt offering) Cash and cash equivalents Receivable in respect of series C debentures - Total gross debt ) ) Internet Gold’s Unconsolidated Q3 Financial Results Q3 2010 Q3 2010 (NIS millions) (US$ millions) Operating expenses (1
